         Case 1:20-cv-03820-JSR Document 13
                                         12 Filed 06/29/20
                                                  06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       Case No. 20-cv-3820
FEDERICO CIAMEI,

               Plaintiff,

       - against -

ARTEMEST USA, INC.

               Defendant.



                                       ORDER

Because the parties have reached a settlement in principle, the Court hereby

administratively dismissed the above-captioned case with the right to reopen the case

within 30 days if the parties have not submitted a notice of voluntary dismissal.




SO ORDERED:

                                                               __________________
                                                               Hon. Jed. S. Rakoff

                                                 Dated: June 29, 2020
